DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/465,786 filed on 03/22/2017.  

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-25 directed to an invention non-elected without traverse.  Accordingly, claims 16-25 been cancelled.

Response to Amendment
The amendment to Claim 1 and the cancellation of Claim 2, filed 02/25/2022, are acknowledged and accepted.

Response to Arguments
Applicant’s arguments, see Pages 10-14, filed 02/25/2022, with respect to Claims 1 and 3-15, have been fully considered and are persuasive.  
Terminal Disclaimer
The terminal disclaimer filed on 02/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,502,932 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, Hashimoto et al., (US 2015/0323708 A1) disclose “a plastic optical lens assembly (Figure 1), comprising: a first lens element (11, Figure 1) comprising a first surface, wherein the first surface comprises: a first optical effective portion (242, Figures 2A and 2B); and a first peripheral portion surrounding the first optical effective portion (242, Figures 2A and 2B), wherein the first peripheral portion comprises a first spacing section (G, Figure 1) and a first engaging structure (240, Figures 2A and 2B), and the first spacing section (G, Figure 1) is located between the first optical effective portion (242, Figures 2A and 2B) and the first engaging structure (240, Figures 2A and 2B); a second lens element (12, Figure 1) comprising a second surface, wherein the second surface comprises: a second optical effective portion (opposite side of 242, Figures 2A and 2B) disposed correspondingly to the first optical effective portion (242, Figures 2A and 2B); and a second peripheral portion surrounding the second optical effective portion (opposite side of 242, Figures 2A and 2B), wherein the second peripheral portion comprises a second spacing section (G on the opposite end, Figure 1) and a second engaging structure (250, Figures 2A and 2B), the second spacing section (G on the opposite end, Figure 1) is located between the second optical effective portion (opposite side of 242, Figures 2A and 2B) and the second engaging structure (250, Figures 2A and 2B), the first engaging structure (240, Figures 2A and 2B) is engaged with the second engaging structure (250, Figures 2A and 2B) for aligning the first optical effective portion (242, Figures 2A and 2B) with the second optical effective portion (opposite side of 242, Figures 2A and 2B), and a reference space (243, Figures 2A and 2B) is formed between the first spacing section and the second spacing section (G on the opposite end, Figure 1); and a cementing glue coating (40, Figure 2A) being at least disposed between the first optical effective portion (242, Figures 2A and 2B) and the second optical effective portion (opposite side of 242, Figures 2A and 2B), and the cementing glue coating cementing the first lens element and the second lens element (¶[0039]),” Hashimoto et al., fail to teach or suggest the aforementioned combination further comprising “wherein the first abutting area is perpendicular to an optical axis of the plastic optical lens assembly and is farther away from the first optical effective portion than the first conical surface is thereto; wherein the second abutting area is perpendicular to the optical axis and is farther away from the second optical effective portion than the second conical surface is thereto.
With respect to claims 3-15, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/Tamara Y. Washington/Patent Examiner, Art Unit 2872
/March 20, 2022/

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872